IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-51064
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN ANTONIO CAMPOS-GONZALEZ,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-97-CR-421-ALL
                       - - - - - - - - - -
                          April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Juan Antonio Campos-Gonzalez appeals his sentence for

reentry after deportation in violation of 8 U.S.C. § 1326.

Campos-Gonzalez argues that he was charged with and pleaded

guilty to simple reentry under § 1326(a) and that he could not be

sentenced under § 1326(b) because the indictment did not allege

that he had a prior aggravated felony conviction.   His argument

is foreclosed by the Supreme Court’s decision in Almendarez-

Torres v. United States, ___ U.S. ___, 1998 WL 126904, at *3, *8

(U.S. Mar. 24, 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No.
            -2-

AFFIRMED.